Citation Nr: 0322942	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for an anal fissure with drainage, for the period 
prior to September 25, 2000.

2.  Entitlement to an increased rating in excess of 30 
percent for an anal fissure with drainage, for the period on 
and subsequent to September 25, 2000.

3.  Entitlement to an increased rating for tinea versicolor 
of the neck, arms, trunk and back, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury, with degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In a February 2002 decision, the Board 
denied entitlement to increased evaluations for an anal 
fissure both prior to and commencing September 25, 2000, and 
entitlement to increased evaluations for tinea versicolor of 
the neck, arms, trunk and back and for post-operative 
residuals of a right knee injury with degenerative joint 
disease.  The veteran appealed the denial of this claim to 
the United States Court of Appeal for Veterans Claims 
(Court).  In a January 2003 order, the Court vacated and 
remanded the Board's decision for further development.  

On appeal the veteran appears to raise the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  Further, as noted in February 
2002, he has raised the issue of entitlement to service 
connection for a left knee disorder secondary to a right knee 
disorder.  These issues, however, are not developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.



REMAND

The Court approved January 2003 Joint Motion to Remand and 
Stay Proceedings notes that VA failed to satisfy that portion 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which requires VA 
to inform the claimant what evidence will be provided by VA 
and what evidence is to be provided by the claimant.  After a 
preliminary review of the record on appeal, the Board notes 
that while the veteran has been generally notified of the 
provisions of VCAA, he has not been notified as to what 
specific evidence was to be provided by VA and what specific 
evidence he is to provide for each claim as is required under 
the VCAA.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  Hence, further development is 
required. 

During the pendency of the veteran's appeal, the criteria for 
evaluating skin disabilities was significantly changed 
effective from August 30, 2002.  As such, the veteran should 
be provided another dermatology examination to evaluate his 
tinea versicolor under the provisions of both the previous 
and revised rating criteria.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issues on appeal.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes specifically notifying the 
appellant in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  The particular evidence 
that VA will secure, and that the veteran 
must secure, must be discussed with 
respect to each claim.  See Charles, 
16 Vet. App. at 373-75; Quartuccio, 
16 Vet. App at 186-87.

2.  If the veteran replies to any notice 
provided by the RO, the RO should attempt 
to secure from any sources that he has 
identified records that have not 
previously been associated with the 
claims files.  All attempts to secure 
this evidence must be documented in the 
claims files by the RO.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  Thereafter, the RO should arrange 
for the veteran to be provided a 
dermatology examination to show the 
nature and extent of his tinea 
versicolor of the neck, arms, trunk and 
back.  The claims files must be made 
available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The 
dermatologist should state whether there 
is any associated underlying soft tissue 
damage and indicate the area of each 
scar in square inches.  The examiner 
should also comment on whether the scars 
are tender, adherent, elevated or 
depressed on palpation, or whether they 
cause limited motion.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the veteran, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




